Oliver, Presiding Judge:
This appeal for reappraisement was originally decided in the case of C. J. Tower & Sons et al. v. United States, Reap. Dec. 6171. A timely rehearing motion, filed by counsel for the plaintiff, was granted.
*414Upon rehearing, it has been established that the Christmas trees involved in this appeal were purchased in a locality known as Italy Cross and that this locality is a part of the Bridgewater district of Nova Scotia, Canada.
I therefore find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the stipulated and agreed upon values as follows:
Invoice description of tree sizes per bundle Canadian dollars, per bundle of trees
2-3'. . 5083
3-4'. . 5083
5-6'_ . 4857
7-8'. .4750
9-10'. . 5171
12'__ . 4658
Judgment will be rendered accordingly.